Exhibit FORWARD AIR CORPORATION REPORTS FOURTH QUARTER AND FISCAL 2009 RESULTS GREENEVILLE, Tenn.—(BUSINESS WIRE) – February 8, 2010—Forward Air Corporation (NASDAQ:FWRD) today reported results for the fourth quarter and year ended December 31, Operating revenue for the quarter ended December 31, 2009 decreased 4.4% to $118.0 million from $123.4 million for the same quarter in 2008.Income from operations was $12.3 million, compared with $14.0 million for the fourth quarter of 2008, a decrease of 12.1%.As a percent of operating revenue, income from operations decreased to 10.4% from 11.3% for the same quarter last year.Net income during the period decreased by $1.9 million, or 22.9%, to $6.4 million from $8.3 million in the fourth quarter of 2008.Net income per diluted share for the fourth quarter of 2009 was $0.22 compared with $0.29 in the same quarter in 2008, a decrease of 24.1%. Operating revenue for the year ended December 31, 2009 decreased 12.0% to $417.4 million from $474.4 million for the year ended December 31, 2008.Income from operations, which includes a first quarter non-cash, pre-tax charge of $7.2 million primarily for goodwill impairment related to the Company’s Forward Air Solutions segment, was $18.8 million, compared with $70.3 million in 2008.Including the impact of the goodwill impairment, the Company’s net income for the year ended December 31, 2009, was $9.9 million, compared with $42.5 million in 2008.Net income per diluted share for the year ended December 31, 2009 was $0.34 compared with $1.47 in 2008. Bruce A.
